SENTENCIA
Evaluados los planteamientos de las partes y en consideración a que toda revisión se da contra el dictamen y no sus fundamentos, se dicta sentencia y se confirma la del Tribunal Superior, Sala de San Juan, de fecha 11 de abril de 1989.
Esta sentencia no prejuzga cualquier intento posterior del Sr. Ovidio Dávila Dávila para obtener —conforme los trámites de ley— la autorización para portar armas.
Lo pronunció, manda el Tribunal y certifica el señor Secreta-rio General. El Juez Asociado Señor Negrón García emitió opinión concurrente, a la cual se unieron el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Andréu García. El Juez Asociado Señor Rebollo López emitió opinión disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General